DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-14 and 37-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 1, 11, 40 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a workstation for material handling system having a plurality of independently operable vehicles delivering items, comprising a housing having a first opening configured to accommodate vehicles entering the workstation, wherein a track guides vehicles upwardly with a lower section having a curved profile disclose tilting the vehicles to a tilted orientation that forms a predetermined angle with the horizontal and an upper section having a linear profile configured to lift at that angle.
The closest prior art of record is considered to be Stefani (US 6,805,526) and Belardinelli (US Pub App 2018/0215541).  
Stefani discloses a housing with an opening for a vehicle carrying containers (Fig.1), a track with a curved lower section and linear vertical upper section to guide vehicles upwardly (Fig.12), but does not disclose tilting the vehicles to a tilted orientation that forms a predetermined angle with the horizontal and lifting at that angle.
Belardinelli discloses a store for containers in which they are tilted and lifted at a tilt angle (Fig.10) but does not disclose that a curved lower profile tilts the vehicle/container into a tilted orientation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652